UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 18)* Akorn, Inc. (Name of Issuer) Common Stock, no par value (Title of Class of Securities) (Cusip Number) John N. Kapoor EJ Financial Enterprises, Inc. 1925 West Field Court, Suite 300 Lake Forest, IL 60045 847-295-8665 Copy To: Thomas J. Murphy McDermott, Will & Emery 227 West Monroe Street Chicago, IL 60606 312-984-2069 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March16, 2012 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box / /. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the act (however, see the Notes). SCHEDULE 13D CUSIP No. 009 1 Names of Reporting Persons: I.R.S. Identification Nos. of Above Persons (entities only): John N. Kapoor Trust, dtd 9/20/89 2Check the Appropriate Box if a Member of a Group (See Instructions): (a) /X/ (b) / / 3SEC Use Only: 4Source of Funds (See Instruction): OO (See Item 3) 5Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e):/ / 6Citizenship or Place of Organization: Illinois 7Sole Voting Power: 26,731,764* Number of Shares Beneficially8Shared Voting Power: Owned by-0- Each Reporting9Sole Dispositive Power: Person 26,731,764* With 10Shared Dispositive Power: -0- 11Aggregate Amount Beneficially Owned by Each Reporting Person: 26,731,764* 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions): / / 13Percent of Class Represented by Amount in Row (11): 27.1% based on 98,623,699 shares of common stock outstanding* 14Type of Reporting Person (See Instructions): OO *Includes immediately exercisable Warrants for 1,501,933 and 2,099,935 shares of Common Stock, respectively. CUSIP No. 009 1 Names of Reporting Persons: I.R.S. Identification Nos. of Above Persons (entities only): John N. Kapoor 2Check the Appropriate Box if a Member of a Group (See Instructions): (a) /X/ (b) / / 3SEC Use Only: 4Source of Funds (See Instruction): 5Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e):/ / 6Citizenship or Place of Organization: USA 7Sole Voting Power: Number of Shares Beneficially8Shared Voting Power: Owned by3,723,8842 Each Reporting9Sole Dispositive Power: Person 27,356,3761 With 10Shared Dispositive Power: 11Aggregate Amount Beneficially Owned by Each Reporting Person: 33,992,465 2 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) /X/ 13Percent of Class Represented by Amount in Row (11): 33.2% based on 102,214,144 shares of common stock deemed outstanding1 2 14Type of Reporting Person (See Instructions): IN 1 Includes immediately exercisable Warrants for 1,501,933 and 2,099,935 shares of Common Stock, respectively. 2 Includes immediately exercisable Warrants for 1,939,639 and 1,650,806 shares of Common Stock, respectively. CUSIP No. 009 1 Names of Reporting Persons: I.R.S. Identification Nos. of Above Persons (entities only): EJ Financial/Akorn Management, L.P. 2Check the Appropriate Box if a Member of a Group (See Instructions): (a) /X/ (b) / / 3SEC Use Only: 4Source of Funds (See Instruction): OO 5Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e):/ / 6Citizenship or Place of Organization: Illinois 7Sole Voting Power: -0- Number of Shares Beneficially 8Shared Voting Power: Owned by3,045,644 Each Reporting9Sole Dispositive Power: Person -0- With 10Shared Dispositive Power: 11Aggregate Amount Beneficially Owned by Each Reporting Person: 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions): / / 13Percent of Class Represented by Amount in Row (11): 3.2% based on 95,021,831 shares of common stock outstanding 14Type of Reporting Person (See Instructions) PN CUSIP No. 009 1 Names of Reporting Persons: I.R.S. Identification Nos. of Above Persons (entities only): Pharma Nevada, Inc. 2Check the Appropriate Box if a Member of a Group (See Instructions): (a) /X/ (b) / / 3SEC Use Only: 4Source of Funds (See Instruction): OO 5Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e):/ / 6Citizenship or Place of Organization: Illinois 7Sole Voting Power: -0- Number of Shares Beneficially8Shared Voting Power: Owned by3,045,644 Each Reporting9Sole Dispositive Power: Person -0- With 10Shared Dispositive Power: 11Aggregate Amount Beneficially Owned by Each Reporting Person: 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions): / / 13Percent of Class Represented by Amount in Row (11): 3.2% based on 95,021,831 shares of common stock outstanding 14Type of Reporting Person (See Instructions) CO CUSIP No. 009 1 Names of Reporting Persons: I.R.S. Identification Nos. of Above Persons (entities only): EJ Funds LP 2Check the Appropriate Box if a Member of a Group (See Instructions): (a) /X/ (b) / / 3SEC Use Only: 4Source of Funds (See Instruction): OO 5Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e):/ / 6Citizenship or Place of Organization: Illinois 7Sole Voting Power: -0- Number of Shares Beneficially8Shared Voting Power: Owned by3,590,445* Each Reporting9Sole Dispositive Power: Person -0- With 10Shared Dispositive Power: 3,590,445* 11Aggregate Amount Beneficially Owned by Each Reporting Person: 3,590,445* 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions): / / 13Percent of Class Represented by Amount in Row (11): 3.6% based on 98,612,276 shares of common stock deemed outstanding* 14Type of Reporting Person (See Instructions) PN * Consists of immediately exercisable Warrants for 1,939,639 and 1,650,806 shares of Common Stock, respectively. Note: This Amendment No. 18 (this "Amendment") to Schedule 13D is being filed primarily to report open market sales of Akorn Common Stock on March16, 2012 for the purposes of portfolio diversification and estate planning This Amendment is filed jointly by (i) the Trust, of which John N. Kapoor is trustee and sole beneficiary, (ii) John N. Kapoor, (iii) EJ Financial/Akorn Management, L.P., a Delaware limited partnership (“EJ/Akorn”) of which Pharma Nevada, Inc. is the managing general partner, (iv) Pharma Nevada, Inc., a Nevada corporation wholly owned by John N. Kapoor of which John N. Kapoor serves as the president and chairman of the board of directors, and (v) EJ Funds LP, a Delaware Limited Partnership (collectively, the “Reporting Persons”). Item 2. Identify and Background Item 2 is hereby amended by adding the following information: (b) Business Address: 1925 West Field Court, Suite 300 Lake Forest, IL 60045 Item 5. Interest In Securities of the Issuer (a) See the Facing Page for each Reporting Person for information on the aggregate number and percentage of Akorn Common Stock held by each Reporting Person. (b) See the Facing Page for each Reporting Person as to the number of shares of Akorn Common Stock in which each Reporting Person has sole or shared voting or dispositive rights. (c) During the past 60 days, John N. Kapoor and John N. Kapoor Trust, dtd 9/20/89, may be deemed to have sold, on March 16, 2012, 2,000,000 shares of Akorn Common Stock in brokerage transactions on the open market for a purchase price of $11.69 per share. (d) Inapplicable. (e) Inapplicable. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. March 29, 2012 /s/ John N. Kapoor John N. Kapoor March 29, 2012 EJ FINANCIAL/AKORN MANAGEMENT, L.P. By: Pharma Nevada, Inc., Managing General Partner /s/ John N. Kapoor John N. Kapoor, President March 29, 2012 Pharma Nevada, Inc. By: /s/ John N. Kapoor John N. Kapoor, President March 29, 2012 John N. Kapoor Trust dtd 9/20/89 /s/ John N. Kapoor John N. Kapoor as Trustee March 29, 2012 EJ Funds LP By: EJ Financial Enterprises, Inc. Its General Partner By: /s/ John N. Kapoor John N. Kapoor President
